Citation Nr: 9907659	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  93-07 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a focal skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran, who served on active duty from March 1943 to 
December 1945, has appealed an August 1991 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO) which, in pertinent part, denied service 
connection for a focal skin condition.

In March 1995, the Board of Veterans Appeals (Board) remanded 
this case for additional development.  The additional 
development having been completed, the case is again before 
the Board for appellate review.


FINDING OF FACT

There is no competent evidence relating a current skin 
disorder to a disease or injury in service.


CONCLUSION OF LAW

The claim for service connection for a focal skin disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A March 1943 entry examination found the veteran's ears and 
skin to be normal.  An examination in November 1943 found his 
ears to be negative.  He was seen in August 1945 for 
complaints of deafness in the right ear.  On examination, the 
right eardrum was inflamed in the atlas and along the handle 
of the "M-bone" and slightly retracted.  The left drum was 
normal.  He was treated at the hospital for a period of over 
16 days with Eustachian tube insufilation, thymol and alcohol 
and sulfa powder.  He was referred to another hospital where 
examination found a normal left drum and a right drum 
obscured by sulfa powder.  An examination in September 1945 
found his left ear to be normal.  His right ear had 
hypercrinia of the tympanic membrane, most marked in the 
attic portion and along the handle of the malleus.  There was 
mild retraction of the membrane.  A December 1945 Board of 
Medical Survey report shows that he had had no ear infection, 
history of otorrhea or otalgia.  On examination, the right 
tympanic membrane was retracted and revealed some hyperemia 
about the handle of the malleus.  Service medical records do 
not show any treatment for a disorder of the skin.

A November 1946 VA examination, in pertinent part, found mild 
acne vulgaris on the chest, shoulders and back.  A November 
1946 VA "EENT" examination, was reported to show normal 
appearing external canals and tympanic membranes.  

In January 1948, the veteran was hospitalized at a service 
department facility for observation for gastrointestinal 
disturbance.  Examination during the hospitalization found 
his skin to have normal color, texture, and moisture and his 
ears to be normal.  He was rehospitalized at the same 
facility in May 1948 for observation for gastrointestinal 
disease.  Examination at that time showed his skin to be 
normal except for seborrhea of the chest and back.  The ears 
were negative for any abnormality.  

An October 1949 VA examination found the auditory canals to 
be normal and was not reported to show any skin disorders.  A 
January 1958 VA ear, nose and throat examination found the 
external auricular structures to be within normal limits; the 
was no history or complaints of a disorder of the skin of the 
ears.  

Examinations by F. L. Spann, M.D. in July and August 1967, in 
pertinent part, found bilateral otitis externa.  It was 
recorded that in June 1967, he had an infected sebaceous cyst 
behind the right ear; it was incised and drained and had not 
recurred.  

In January 1975, the veteran was seen at a VA outpatient 
facility for complaints of earache and some loss of hearing 
the day before.  The examiner described his ears as normal in 
appearance.  In February 1975, he was seen for complaints of 
sore throat and hoarseness.  It was recorded that he had been 
to a private physician and placed on medication.  His ears 
appeared normal.  In December 1975, he reported that his ears 
itched and were painful at times.  The drums were normal and 
the canals pale and dry.  About four days later, it was noted 
that X-rays of the internal canals were negative.  The ears 
were clean and not painful.  

An April 1976 VA examination found the veteran's external 
ears to be normal.  Hospitalization to evaluate dizziness and 
disequilibrium was recommended.  He was hospitalized by the 
VA in June and July 1976 for complaints of dizziness.  The 
admission examination found very pitted, scarred skin on the 
dorsum of the nose and cheeks and several engorged skin 
veins; the ears were described as normal.  No diagnosis of a 
skin disorder was reported.  

The veteran was seen at a VA outpatient facility in August 
1976 complaining of left ear pain.  There was a pimple in the 
left ear; the left tympanic membrane was normal.  The 
diagnosis was boil in left ear.  A May 1978 VA outpatient 
examination found normal external auditory canals and 
tympanic membranes.  

VA outpatient examinations in January and December 1980 found 
the veteran's external auditory canals to be clear, 
bilaterally.  The veteran was seen at a VA outpatient 
facility in February 1982 complaining of bilateral constant 
earaches.  Examination found clear external auditory canals 
and normal tympanic membranes.  A February 1983 VA outpatient 
examination found the tympanic membranes and external 
auditory canals to be clear.  

The veteran was seen at a VA outpatient facility in July 1983 
complaining that his left ear had been painful for one day 
and that it hurt to touch the outer ear.  There was a boil on 
his left ear.  He was referred to the dermatology clinic for 
a history of chronic acne, including pimples in the external 
auditory canals.  In August 1983, he was seen at a VA 
dermatology clinic for complaints of ear pimples which had 
been recurring for several years.  On examination, the ear 
canals and tympanic membranes were clear; there was erythema 
and ectasia.  The assessments were no ear disease at this 
time and rosacea.  Later that month, he reported continued 
facial pimples, especially behind the ears.  On examination, 
there were multiple small pimples of the face and adjacent to 
the nose and pimples behind both pinna.  The diagnostic 
assessment was acne rosacea, symptomatic.  An examination in 
September 1983 found that he had no pimples or pustules.  In 
December, he reported that medication had not changed the 
course of his flare-ups.  On examination, his face was clear.  
The assessment was rosacea, not responding to Tetracycline, 
clear now.

The veteran was seen at a VA outpatient facility in February 
1984 complaining of a pimple in his left ear.  There was a 
pimple in the pinna.  He was referred to the dermatology 
clinic where examination found a minimal inflammation of the 
left ear.  The assessment was rosacea.  An April 1984 
dermatology note noted that there had been good response to 
the medication.  

In June 1985, the veteran was notified that service-
connection for an ear infection had been denied in July 1976.  

During a November 1995 VA examination, it was recorded that 
in 1945, the veteran had developed a "ball" (boil?) in the 
right ear canal.  He went to a clinic and was given otic 
solution; attempts to incise the growth were unsuccessful.  
It went away after several days.  He said that the ear canal 
infection returned about 2 or 3 times per month.  It was 
recorded that in 1950, he had been treated by the VA with 
otic solution because of infection in his ears.  He was seen 
by the VA in 1990 because of earache, but no treatment was 
given.  The last time he had an ear infection was about a 
month before the examination.  The examiner reported that a 
review of the file showed that there had been retraction of 
the tympanic membrane and hyperemia of the malleus area of 
the tympanic membrane when the veteran had been hospitalized 
for hearing loss and tinnitus in 1945.  He had reported that 
he had been treated while at the School of Mines and 
Metallurgy medical clinic in 1947 and 1948, but no records 
could be found confirming that treatment.  It was also 
recorded that examination by an "ENT specialist" in 
December 1949 found hyperemia of the skin of the right ear 
canal with a slight reflection from the tympanic membrane.  
It was noted that an examination in December 1975 found that 
the canals were clear, with no sign of infection.  

On examination, there were no deformity of the auricles and 
no evidence of infection, folliculitis or other abnormality 
of the external canals.  There was no active ear disease 
present and no infectious disease of the middle or inner ear.  
The examiner said that there was no relationship between an 
ear infection and a chronic skin disorder.

During a December 1995 VA skin examination, it was recorded 
that shortly after he left service, the veteran had a skin 
eruption of the scalp which was resolved by using a shampoo 
prescribed by a VA physician.  He had a recurrence of the 
same skin eruption in 1950 and went to a private doctor who 
treated him with ultraviolet therapy with no relief.  More 
pimples developed on his face.  He said that the doctor told 
him that there was no relation between the skin condition 
which was diagnosed as skin rosacea and the ear infection.  
He continued to use a shampoo.  About six years before the 
examination, he had gone to an ear, nose and throat 
specialist at the VA clinic for treatment of an ear infection 
and was told that the pimples noted in both ears in 1979 were 
not related to the skin eruption.  It was also noted that he 
had a biopsy for basal cell carcinoma on the right side of 
his face.  On examination, there were inflammatory papules 
scattered on the scalp, face and external ear.  The diagnosis 
was history of active rosacea, persisting on the face, scalp 
and the external ear.

At hearing before the undersigned in December 1998, the 
veteran said that he first noted a skin condition when he was 
in Pearl Harbor hospital in 1945.  He said that prior to 
service, he had had "regular acne" but did not notice it 
particularly and that it was not in his ears.  At hearing 
transcript (T.) at 3, he said that his ear began to hurt 
following heavy mortar firing in July 1944.  Id. At 4.  He 
said that he was returned to Hawaii for evaluation of his 
hearing loss and that a doctor there said that he thought 
that the veteran might have some fungus in his ear and that 
he sprayed sulfa powder in the ear as treatment.  He said 
that the sulfa powder was left in his ear from August 1944 to 
September 1945 and that it had to be removed by placing some 
oil on a bandage and leaving it in his ear.  Id. At 5.  He 
said that is when he started having the skin condition.  He 
said it was initially like a boil in his ear.  He said that 
was the only skin condition he experienced at the time, but 
that he kept getting earaches all of the time later.  Id. At 
7.  When asked to describe his current skin condition, he 
said that he had pimples and skin cancer.  He said that he 
had a problem with boils and pimples in both ears.  Id. At 9.  
He said that two other men in his outfit also had skin 
disorders.  Id. At 10.  He also suggested that his skin 
disorder might have been caused by smelling various chemical 
weapons.  He said that he took chemical engineering in 
college.  Id. At 11-12.

Criteria and Analysis

Although it appears from the record that there has been more 
than one skin disorder, the veteran primarily appears to be 
seeking service connection for a dermatological disorder 
manifested by pimples (boils) on his ears and scalp that 
allegedly resulted from sulfa powder.  

Initially, the Board finds that all development directed in 
the March 1995 remand has been performed.  Stegall v. West, 
11 Vet. App. 268 (1998).  The remand directed the RO to 
obtain information regarding health care providers and to 
obtain records from them, to make an additional effort to 
obtain service medical records and to have the veteran 
examined to determine the nature, extent and etiology of any 
skin pathology of the ears.  The Rolla School of Mines and 
Metallurgy which the veteran mentioned had treated him for 
his ears shortly after service, replied to the effect that 
the records could not be obtained because records from the 
date of treatment reported by the veteran were not available.  
A request for additional service medical and personnel 
records from the National Personnel Records Center (NPRC) 
elicited the response that there were no service data or 
additional medical records on file.  Later, the NPRC 
transmitted a copy of the Medical Survey report, which was 
previously of record.  Additional VA medical records were 
requested and provided, the contents of which have been set 
forth above, and the examination reports have also been set 
forth above.

The veteran says that he has had a chronic skin infection in 
his ears since service.  He believes that some of his service 
medical records are missing.  He observes that the August 
1945 hospitalization report indicates that his right eardrum 
was obscured by sulfa powder, but there is no indication in 
the service medical records of who put it there or why and no 
indication of who removed it.  He says that the sulfa powder 
was placed in his ear by an army doctor who mentioned fungus 
as the reason for applying the sulfa powder.  He says that 
the sulfa powder was removed by an army doctor one year and 
one month after being placed in his ear.  He says that after 
being hospitalized for two weeks, he was returned to the 
United States for ear problems, not just hearing loss.  The 
Board notes that service connection is in effect for hearing 
loss and tinnitus.  

The threshold question is whether the claim for service 
connection is well grounded.  38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, which is 
meritorious on its own or capable of substantiation.  In the 
March 1995 remand, the Board appears to have accepted the 
claim as being well grounded.  Subsequent to that decision, 
the United States Court of Veterans Appeals (as of March 1, 
1999 the United States Court of Appeals for Veterans 
Claims)(Court) has provided additional guidance as to what 
constitutes a well-grounded claim.  In general, a 
well-grounded claim for service connection requires medical 
evidence of a current disability, competent evidence of a 
disease or injury in service and medical evidence of a nexus 
between the current disability and the disease or injury in 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  "[I]n the 
absence of competent medical evidence of a current disability 
and a causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded."  
Chelte v. Brown, 10 Vet. App. 286, 281 (1997).  

In this case, there is competent evidence of a current 
disability in the form of medical evidence of acne rosacea 
which affects the face and ears.  However, a well-grounded 
claim also requires competent evidence of a disease or injury 
in service and of a nexus between the current disability and 
the disease or injury in service.

Service medical records do not show any skin disorder.  
Further, there is no medical evidence or opinion relating any 
post-service skin disorder to a disease or injury in service.  
The veteran has attributed his skin disorder to fungus or to 
sulfa powder being left in his ear for a lengthy period 
during service.  However, there is no medical evidence that 
he had a fungus infection in his ear during service.  

Because the question of his skin disorder being caused by 
sulfa powder being left in his ear for a lengthy period 
involves medical causation, competent medical evidence is 
required for a well-grounded claim.  Grottveit v. Brown, 
5 Vet. App. 91 (1993) (where the issue involves questions of 
medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).  He has indicated 
that some of his service medical records are missing.  He 
observes that the August 1945 hospitalization report 
indicates that his right eardrum was obscured by sulfa 
powder, but there is no indication in the service medical 
records of who put it there or why.  The Board might observe 
that there is a record of treatment with sulfa powder prior 
to the finding that his right eardrum was obscured by sulfa 
powder.  While the records do not show who removed the sulfa 
powder, the question is whether a skin disorder is due to the 
use of sulfa powder during service and requires competent 
medical evidence which has not been provided.  

Where there is a chronic disease shown as such in service, or 
within the presumptive period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit, 5 Vet. App. 91, 93.  

The veteran has testified that his skin disorder began during 
service.  T. at 7.  However, there is nothing in the service 
medical records showing any treatment for a skin disorder.  
To show chronic disease in service there must be 
manifestations sufficient to identify the disease entity.  
This would require a medical opinion because essentially it 
involves medical diagnosis.  Grottveit, 5 Vet. App. 91, 93.  
Accordingly his testimony alone is not sufficient to show 
chronic disease in service.  

In the absence of a chronic skin disorder being shown in 
service, the claim may still be considered well grounded if 
continuity of symptomatology is shown.  However, as noted 
above a disorder of the skin of the ear was not shown during 
service.  Also, the type of disability involved requires 
medical nexus evidence.  As discussed above, such medical 
nexus evidence is not present.

He also suggested that his skin disorder might have been 
caused by smelling various chemical weapons.  T. at 11-12.  
Although the veteran has testified that he studied chemical 
engineering in college, there is nothing in the record to 
show that he is qualified to express an opinion regarding the 
effects of chemical warfare agents on people.  

In the absence of competent evidence relating the current 
disability to a disease or injury in service, the claim for 
service connection is not well grounded.  Caluza, 7 Vet. App. 
180.

The veteran has not identified any additional evidence which, 
if true, would make his claim plausible.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  Although the Board has denied 
this aspect of the appeal on grounds different from the RO, 
the appellant has not been prejudiced by this decision 
because the RO actually accorded the appellant greater 
consideration than the claim warranted.  Bernard v. Brown, 
4 Vet.App. 384 (1993).  



ORDER

Service connection for a focal skin disorder is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

- 11 -


